FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 25, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    MICHAEL E. MCKINZY, SR.,

                Plaintiff-Appellant,

    v.                                                     No. 09-3280
                                               (D.C. No. 2:08-CV-02649-CM-JPO)
    INTERSTATE BRANDS                                       (D. Kan.)
    CORPORATION,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HARTZ, McKAY, and ANDERSON, Circuit Judges.



         Pro se plaintiff Michael E. McKinzy, Sr., appeals from the district court’s

order dismissing his discrimination lawsuit against his former employer, Interstate

Brands Corporation, as a sanction for disobeying the court’s discovery orders.

         Mr. McKinzy never addresses the district court’s order that dismissed his

lawsuit as a sanction; instead he complains about its earlier orders denying,


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
without prejudice, his motions to amend his complaint and for summary

judgment. However, these orders have no affect on the outcome and we will not

consider them on appeal. Orr v. City of Albuquerque, 417 F.3d 1144, 1154

(10th Cir. 2005).

      As to the order of dismissal, Mr. McKinzy never mentions it in his brief,

and perforce, never explains any error. “We routinely have declined to consider

arguments that are not raised, or are inadequately presented, in an appellant’s

opening brief. Stated differently, the omission of an issue in an opening brief

generally forfeits appellate consideration of that issue.” Bronson v. Swensen, 500

F.3d 1099, 1104 (10th Cir. 2007) (citations omitted).

      The appeal is DISMISSED.




                                                    ENTERED FOR THE COURT
                                                    PER CURIAM




                                         -2-